Case 8:19-mc-00699 Document 1-36 Filed 12/06/19 Page 1 of 2




                 Exhibit 31
      Case 8:19-mc-00699 Document 1-36 Filed 12/06/19 Page 2 of 2

MAY                          2013     2013                                   JUNE




        -   гг £tТ і~ Гг и




                                      JULY             лиси8т
                                       М І  8 152229   M         5 121926
                                       Т 2 9;б 23 ЭO   Т        б 1Э 20 27
                                       W3 10 !72431    W         7142128
                                       Т 4 1І t825     Т   1    8152229
                                       F 5 I2 і9 26    F   2    9 1б 23 30
                                      'S Ь 332027      8   3   10172431
                                       8 7 І4 25 28    8   4   II 18 25
